                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JESSIE HILL, ADC #104136                                                           PETITIONER

V.                             NO. 5:18-CV-00219-JLH-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                                 RESPONDENT

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering these

documents and making a de novo review of the record of the record in this case, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court’s findings in all respects. Document #4.

       Hill is hereby cautioned that if he continues to file second and consecutive habeas actions

in the Eastern District of Arkansas, without first obtaining permission from the Eighth Circuit

Court of Appeals to pursue such litigation challenging his 1995 convictions in Grant County

Circuit Court or Ouachita County Circuit Court, he may have restrictions placed on his right to file

such future habeas actions in the Eastern District of Arkansas.

       IT IS THEREFORE ORDERED THAT Petitioner Jessie Hill’s Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 is DISMISSED without prejudice. Document #2.

       DATED this 9th day of October, 2018.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
